        Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 1 of 15 Page ID #:1



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS
     California Bar No. 101281
6    Assistant United States Attorney
     Asset Forfeiture Section
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2569
9         Facsimile: (213) 894-0142
          E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                 WESTERN DIVISION

15   UNITED STATES OF AMERICA,               Case No. 2:21-CV-00788

16             Plaintiff,                    COMPLAINT FOR FORFEITURE

17                   v.                      18 U.S.C. § 981(a)(1)(A) and (C)
                                             and 21 U.S.C. § 881(a)(6)
18   $180,000.00 IN U.S. CURRENCY
     SEIZED FROM ONE SAFE DEPOSIT BOX        [DEA]
19   AT EAST WEST BANK AND
     $113,272.00 IN U.S. CURRENCY,
20
               Defendants.
21

22

23

24

25
          Plaintiff United States of America brings this claim against
26
     defendants $180,000.00 In U.S. Currency Seized From One Safe Deposit
27

28
        Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 2 of 15 Page ID #:2



1    Box At East West Bank and $113,272.00 In U.S. Currency (collectively,

2    the “defendants”), and alleges as follows:

3                               JURISDICTION AND VENUE

4         1.    Plaintiff United States of America brings this in rem

5    forfeiture action pursuant to 18 U.S.C. § 981(a)(1)(A) and (C) and 21

6    U.S.C. § 881(a)(6).

7         2.    This Court has jurisdiction over the matter under 28 U.S.C.

8    §§ 1345 and 1355.

9         3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

10                               PERSONS AND ENTITIES

11        4.    The plaintiff in this action is the United States of

12   America.

13        5.    The defendants in this action were seized during the

14   execution of State of California search warrants and are:

15              (i)   $180,000.00 In U.S Currency Seized From One Safe

16   Deposit Box At East West Bank, which funds were seized at East West

17   Bank, 200 East Duarte Road in Arcadia, California on or about July

18   17, 2020 from safe deposit box # 1026 leased by Shi Ying Huang; and

19              (ii) $113,272.00 in U.S. Currency, which funds were seized

20   on or about July 16, 2020 and consist of $105,553.00 seized at an El

21   Monte, California residence portions of which were occupied by Guoxin

22   Wu or Eddie Nguyen and $7,719.00 seized at an Anza, California

23   residence occupied by Guoxin Wu, Jishou Wu and Shi Ying Huang.

24        6.    The defendants are currently in the custody of the United

25   States Marshals Service in this District, where they will remain

26   subject to this Court’s jurisdiction during the pendency of this

27   action.

28

                                            2
        Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 3 of 15 Page ID #:3



1         7.     The interests of Guoxin Wu, Jishou Wu, Shi Ying Huang and

2    Eddie Nguyen may be adversely affected by these proceedings.

3                                BASIS FOR FORFEITURE

4    Background Of The Investigation

5         8.     During July 2020, law enforcement officers were conducting

6    an investigation pertaining to illegal activity being conducted at a

7    residence in El Monte, California.         Officers obtained a State of

8    California search warrant for the El Monte, California residence,

9    which warrant included the main residence occupied by a relative of

10   Guoxin Wu and the detached garage at that location occupied (as

11   discussed below) by Guoxin Wu.

12       Execution Of Search Warrant At El Monte, California Residence

13        9.     On July 16, 2020, officers executed the search warrant at

14   the El Monte, California residence.        When officers searched the

15   detached garage area of the residence, officers found Guoxin Wu and

16   noticed that the detached garage had been converted into living

17   quarters.   In addition, officers found in the garage several indicia

18   of an illegal marijuana cultivation operation, including several

19   ultraviolet lights and ballasts, which are items commonly used by

20   marijuana cultivators in growing marijuana at the marijuana

21   cultivation sites.    Also, officers also found in the garage a timer

22   for ultraviolet lights and ballasts.        Timers are used at illegal

23   marijuana cultivation sites because marijuana cultivators frequently

24   do not reside at the location of the marijuana grow, because they

25   fear being caught by law enforcement and, in their absence from the

26   marijuana grow location, rely on timers to run the electrical systems

27   at the marijuana cultivation site.         Officers also found in the garage

28

                                            3
        Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 4 of 15 Page ID #:4



1    a money counter, and money counters are often used by illegal

2    narcotic traffickers to count money they receive from selling drugs.

3         10.   In addition, officers found in the garage $105,553.00 in

4    U.S. Currency (i.e., part of the defendant $113,272.00 In U.S.

5    Currency), consisting of $76,200.00 situated in a suitcase in the

6    closet, $9,353.00 housed in a backpack and $20,000.00 situated in a

7    handbag in the closet.     The $105,553.00 contained numerous indicators

8    of narcotic trafficking, including that some of the funds were

9    bundled, rubber-banded, stacked and in denominations consistent with

10   narcotic trafficking.     As to the currency denominations, the funds

11   consisted of 1,036 one hundred dollar bills, 11 fifty dollar bills,

12   60 twenty dollar bills, 19 ten dollar bills, 2 two dollar bills and 9

13   one dollar bills.

14        11.   Moreover, officers found additional indicia of narcotics

15   trafficking during the search of the garage, including eighteen money

16   orders in $500.00 and $1,000.00 denominations.         Money orders are

17   often used by persons engaged in narcotics trafficking, in an effort

18   by the traffickers to conceal their transactions in a form other than

19   cash.   In addition, a state-certified, narcotic detection canine

20   alerted to the $105,553.00, which signifies that the funds had

21   recently been in close proximity to narcotics.

22        12.   Officers spoke with Guoxin Wu, who told officers that he

23   (Guoxin Wu) was the sole occupant of the detached garage area.             In

24   addition, Guoxin Wu told officers that he stayed in the garage often

25   when he (Guoxin Wu) was not staying at his (Guoxin Wu’s) primary

26   residence in Anza, California.      Officers found a mortgage statement

27   in the garage that verified Guoxin Wu’s additional Anza, California

28

                                            4
        Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 5 of 15 Page ID #:5



1    residence, because the mortgage statement provided that Guoxin Wu was

2    the mortgagee for the residence.

3         13.   Guoxin Wu’s additional statements to officers further

4    revealed that he lacked sufficient sources of legitimate income to

5    justify his acquisition and possession of the $105,553.00.            When

6    officers asked Guoxin Wu questions regarding his financial condition,

7    Guoxin Wu told officers the following.

8         14.   For approximately the last preceding two years, Guoxin Wu

9    had lived in the garage and had paid $500.00 per month in rent.              In

10   addition to his rent, Guoxin Wu’s other monthly expenses included

11   $800.00 for a car payment, $300.00 for food and groceries and $100.00

12   for telephone charges.

13        15.   As far as Guoxin Wu’s income was concerned, Guoxin Wu

14   described himself as self-employed in the field of construction.

15   However, Guoxin Wu had no contractor’s license nor any evidence that

16   reflected his performance of construction work, and officers found no

17   pay stubs or other evidence of this work.        In addition, while Guoxin

18   Wu stated that he had been in construction for approximately one

19   year, Guoxin Wu claimed that he did not know either his monthly or

20   annual income.   Furthermore, Guoxin Wu specifically stated that he

21   had no other form of income, noting that he had not received any

22   money from a settlement, a recent sale or government assistance.

23   Guoxin Wu also stated that he had been employed during 2018 and 2019

24   by a company called Golden Tree that conducted a legal marijuana grow

25   business, but that he was not currently involved in the marijuana

26   cultivation business.

27        16.   Guoxin Wu also disclaimed any knowledge of or ownership

28   interest in the $105,553.00 officers found in the garage.           In fact,

                                            5
        Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 6 of 15 Page ID #:6



1    Guoxin Wu signed separate disclaimers of ownership of currency,

2    pursuant to which Guoxin Wu stated that he was not the owner of the

3    currency and did have any legal interest in the funds.           Moreover,

4    Guoxin Wu stated in the disclaimers that the owner of the currency

5    was unknown.   Furthermore, Guoxin Wu also stated in one of the

6    disclaimers that he was signing the disclaimer freely and

7    voluntarily, that no threats, promises or force had been used against

8    him to get Guoxin Wu to sign the disclaimer, and that he was giving

9    up any right he may have otherwise possessed to receive notice of any

10   forfeiture proceedings relative to the funds or to contest the

11   forfeiture of the funds.

12        17.   Despite the disclaimer’s clear and unequivocal

13   representations of Guoxin Wu’s lack of ownership of the funds,

14   averment that Guoxin Wu made no claim for the return of the funds and

15   relinquishment of any right Guoxin Wu may have otherwise possessed to

16   oppose forfeiture of the funds, Guoxin Wu in late October 2020

17   submitted a claim opposing forfeiture in the federal government

18   administrative forfeiture proceedings that precede the filing of a

19   judicial forfeiture action against seized currency.          Notwithstanding

20   the fact that Guoxin Wu’s disclaimer of ownership expressly and

21   clearly provided otherwise, Guoxin Wu stated under penalty of perjury

22   in the claim that he owned the $105,553.00 in U.S. Currency.

23         Execution of Search Warrant At Anza, California Residence

24        18.   On July 16, 2020, officers also executed a State of

25   California search warrant at the Anza, California residence, and

26   found that a large-scale indoor and outdoor illegal marijuana

27   cultivation operation was being conducted at that location.            Officers

28   found that the outdoor facilities had been prepared for marijuana

                                            6
        Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 7 of 15 Page ID #:7



1    cultivation with lighting and irrigation systems.          In connection with

2    the outdoor facilities, officers found that the outdoor marijuana

3    plants had already been harvested and processed into twelve pounds of

4    processed marijuana buds.     Officers also found indoors at the

5    residence approximately one hundred ninety two rooted marijuana

6    plants.    In addition, officers located other marijuana cultivation

7    indicators at the site, including one shotgun and one firearm

8    registered to Guoxin Wu, and ammunition in various calibers and

9    brands.

10        19.   In the north bedroom behind the bedroom door, officers

11   located a Michael Kors bag.      Inside the bag, officers found $7,719.00

12   in U.S. currency (i.e., the remainder of the defendant $113,272.00 In

13   U.S. Currency), and a wallet containing a California identification

14   card for Shi Ying Huang.     The $7,719.00 contained indicia of narcotic

15   trafficking, including that the funds were rubber banded and

16   consisted of the narcotic trafficking currency denominations of 1

17   fifty dollar bill, 368 twenty dollar bills, 30 ten dollar bills, 1

18   five dollar bill and 4 one dollar bills.

19        20.   Officers also found inside the Michael Kors bag a yellow

20   envelope that housed two safe deposit box keys marked “Box 1026,” for

21   a safe deposit box at East West Bank.        Narcotic traffickers often

22   keep currency in safe deposit boxes, instead of depositing the funds

23   into bank accounts, in an effort to avoid detection by law

24   enforcement of the revenues narcotic traffickers have received from

25   illegal drug sales.

26        21.   Jishou Wu (Guoxin Wu’s father) and Shi Ying Huang (Guoxin

27   Wu’s mother) resided at the Anza, California residence and were

28   present during the search.      Officers spoke with Jishou Wu, who stated

                                            7
        Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 8 of 15 Page ID #:8



1    that he resided at the Anza residence, and that his son Guoxin Wu

2    owned the residence.     In addition, Jishou Wu stated that he (Jishou

3    Wu) knew about the marijuana cultivation operation being conducted at

4    the residence, but claimed that the marijuana belonged to a friend.

5    However, Jishou Wu did not tell officers the name of the alleged

6    friend who owned the marijuana grown at the residence.

7         22.    Officers also spoke with Guoxin Wu’s mother Shi Ying

8    Huang, who stated that she resided at the Anza residence, which was

9    owned by her son Guoxin Wu, with Jishou Wu and Guoxin Wu.           In

10   addition, Shi Ying Huang stated that she was semi-retired and

11   received income through her spouse Jishou Wu’s work as a handyman.

12   With respect to the marijuana cultivation business at the Anza

13   residence, Shi Ying Huang stated that it was her son’s business and

14   that she (Shi Ying Huang) occasionally helped with the business when

15   Guoxin Wu was not around.     In addition, Shi Ying Huang told officers

16   that Guoxin Wu occasionally provided her money for living expenses,

17   and that Guoxin Wu had given her the $7,719.00 officers had found.

18        23.   When officers asked Shi Ying Huang about the contents of

19   the safe deposit box, Shi Ying Huang provided officers with multiple

20   stories and became nervous and evasive when speaking with officers on

21   the subject.   First, Shi Ying Huang stated that she owned a safe

22   deposit box at East West Bank, but claimed that she only kept jewelry

23   within the safe deposit box.      However, when officers told Shi Ying

24   Huang that officers would be obtaining and executing a search warrant

25   on the safety box, Shi Ying Huang recanted her initial story.

26        24.   Shi Ying Huang next told officers that she estimated that

27   the safe deposit box contained approximately $100,000.00.           When

28   officers asked how Shi Ying Huang had earned and saved that much in

                                            8
        Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 9 of 15 Page ID #:9



1    bulk U.S. currency, Shi Ying Huang stated that she had accumulated

2    that amount from savings as a result of her working for approximately

3    twenty years.   Officers asked Shi Ying Huang why, if Shi Ying Huang

4    possessed a bank account (which she did at East West Bank) wouldn’t

5    Shi Ying Huang deposit the income into a bank account rather than

6    store the currency in a safe deposit box, to which Shi Ying Huang

7    replied by referring to a mistrust in the government.

8         25.   When officers then asked Shi Ying Huang whether she was

9    capable of providing proof of lawfully earning the approximately

10   $100,000.00 she estimated was within the safe deposit box, Shi Ying

11   Huang replied that she was not sure.        Shi Ying Huang then changed her

12   story again, and claimed that the source of the currency inside the

13   safe deposit box was gifts from her friends and family.

14        26.   Officers asked Shi Ying Huang whether she had been given

15   money by Guoxin Wu to be placed in the safe deposit box, and Shi Ying

16   Huang stated that Guoxin Wu had done so.        However, apparently

17   believing that her criminal culpability was reduced if the Guoxin Wu-

18   provided funds were given for living expenses rather than for other

19   purposes (such as for the purchase of non-essential items), Shi Ying

20   Huang stated that Guoxin Wu had given her currency to place in the

21   safe deposit box for living expenses only.

22         Execution Of Search Warrant On East West Safe Deposit Box

23        27.   On July 17, 2020, officers executed a State of California

24   search warrant on safe deposit box number 1026 at East West Bank.

25   Officers had a state-certified, narcotic detection canine sniff safe

26   box number 1026, and the canine alerted thereto, which signifies that

27   safe deposit box number 1026’s contents had recently been in close

28   proximity with controlled substances.

                                            9
       Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 10 of 15 Page ID #:10



1         28.   The safe deposit box was then opened, and officers did not

2    find a total of $100,000.00 (as Shi Ying Huang had claimed) but

3    instead found a total of $180,000.00 in U.S. currency (i.e., the

4    defendant $180,000.00 In U.S Currency Seized From One Safe Deposit

5    Box At East West Bank).     The funds bore indicia of narcotic

6    trafficking, including that the funds were in the following

7    denominations that are consistent with narcotic trafficking:            1,762

8    one hundred dollar bills, 74 fifty dollar bills and 5 twenty dollar

9    bills.

10        29.   In addition, the bank’s assistant manager told officers

11   that customers depositing any monies in excess of $10,000.00 were

12   required to show that the funds were legally derived.           Accordingly,

13   by storing the $180,000.00 in the safe deposit box, the lessee of the

14   box (Shi Ying Huang) had circumvented the requirement to prove the

15   funds were legally derived.

16        30.    Shi Ying Huang in late October 2020 submitted a claim

17   opposing forfeiture in the federal government administrative

18   forfeiture proceedings that she owned the $7,719.00 and $180,000.00

19   because she earned it.     This statement, made under penalty of

20   perjury, conflicts with statements she made to officers on July 16,

21   2020.

22                  State-Certified Narcotic Detection Canines

23        31.   As mentioned in paragraph 11 above, a trained, state-

24   certified narcotic detection canine alerted to $105,553.00 found in

25   the garage at the El Monte residence, which signifies that those

26   funds had recently been in close proximity with narcotics.           As of the

27   alert on July 16, 2020, the canine had received hundreds of hours of

28   training (including weekly training after the canine’s initial

                                           10
       Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 11 of 15 Page ID #:11



1    November 2016 certification) in the detection of controlled substance

2    including cocaine, methamphetamine, ecstasy and heroin, and the

3    canine alerts to the scent of narcotics for which the canine is

4    trained.    The canine’s training has included routinely checking both

5    circulated and uncirculated United States currency, in order to

6    ensure that the canine does not alert to the actual odor of currency

7    itself but instead to the odor of controlled substances on the

8    currency.   Since November 2016, the canine has been responsible for

9    the location and seizure of controlled substances and United States

10   currency.

11        32.    As mentioned in paragraph 27 above, a trained, state-

12   certified narcotic detection canine alerted on the safe deposit box

13   number 1026 at East West Bank that housed the $180,000.00 in U.S.

14   currency, which signifies that the funds had recently been in close

15   proximity with narcotics.      As of the July 17, 2020 alert, the canine

16   had received hundreds of hours of training (including training after

17   the canine’s initial 2016 certification) in the detection of cocaine,

18   methamphetamine, marijuana and heroin, and the canine alerts to the

19   scent of narcotics for which the canine is trained.          The canine’s

20   training has included routinely checking both circulated and

21   uncirculated United States currency, in order to ensure that the

22   canine does not alert to the actual odor of currency itself but

23   instead to the odor of controlled substances on the currency.               In

24   addition, the canine is recertified annually, with the last

25   recertification occurring in November 2020.         Since 2016, the canine

26   has been responsible for the location and seizure of over 500 pounds

27   of controlled substances (including methamphetamine, marijuana,

28   heroin and ecstasy) and United States currency.

                                           11
       Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 12 of 15 Page ID #:12



1                               FIRST CLAIM FOR RELIEF

2         33.   Plaintiff incorporates the allegations of paragraphs 1-32

3    above as though fully set forth herein.

4         34.   Based on the above, plaintiff alleges that the defendants

5    represent or are traceable to proceeds of illegal narcotic

6    trafficking, were intended to be used in one or more exchanges for a

7    controlled substance or listed chemical, or were used or intended to

8    be used to facilitate a controlled substance or listed chemical

9    violation, in violation of 21 U.S.C. § 841 et seq.          The defendants

10   are therefore subject to forfeiture pursuant to 21 U.S.C.

11   § 881(a)(6).

12                             SECOND CLAIM FOR RELIEF

13        35.   Plaintiff incorporates the allegations of paragraphs 1-32

14   above as though fully set forth herein.

15        36.   Based on the above, plaintiff alleges that the defendants

16   constitute or are derived from proceeds traceable to a controlled

17   substance violation, a specified unlawful activity as defined in 18

18   U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D).        The defendants are therefore

19   subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).

20                              THIRD CLAIM FOR RELIEF

21        37.   Plaintiff incorporates the allegations of paragraphs 1-32

22   above as though fully set forth herein.

23        38.   Based on the above, plaintiff alleges that the defendants

24   constitute property involved in multiple transactions or attempted

25   transactions in violation of 18 U.S.C. § 1956(a)(1)(B)(i), or

26   property traceable to such property, with the specified unlawful

27   activity being a controlled substance or listed chemical violation.

28

                                           12
       Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 13 of 15 Page ID #:13



1    The defendants are therefore subject to forfeiture pursuant to 18

2    U.S.C. § 981(a)(1)(A).

3                              FOURTH CLAIM FOR RELIEF

4         39.   Plaintiff incorporates the allegations of paragraphs 1-32

5    above as through fully set forth herein.

6         40.   Based on the above, plaintiff alleges that the defendants

7    constitute property involved in multiple transactions or attempted

8    transactions in violation of 18 U.S.C. § 1957(a), or property

9    traceable to such property, with the specified unlawful activity

10   being a controlled substance or listed chemical violation.           The

11   defendants are therefore subject to forfeiture pursuant to 18 U.S.C.

12   § 981(a)(1)(A).

13        WHEREFORE, plaintiff United States of America prays:

14        (a)   that due process issue to enforce the forfeiture of the

15   defendants;

16        (b)   that due notice be given to all interested parties to

17   appear and show cause why forfeiture should not be decreed;

18        (c)   that this Court decree forfeiture of the defendants to the

19   United States of America for disposition according to law; and

20   / / /

21   / / /

22   / / /

23   / / /

24   / / /

25   / / /

26   / / /

27   / / /

28   / / /

                                           13
       Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 14 of 15 Page ID #:14




 1        (d)   for such other and further relief as this Court may deem
 2   just and proper, together with the costs and disbursements of this
 3   action.

 4   Dated: January 28, 2021           TRACY L. WILKISON
                                       Acting United States Attorney
 5                                     BRANDON D. , FOX
                                       Assistant United states Attorney
 6                                     Chief, Criminal Division
                                       STEVEN R. WELK
 7                                     Assistant United States Attorney
                                       Chief, Asset Forfeiture Section
 8

 9
10
                                       !t�.       �o�idY==
                                       Assistant United States Attorney
                                       Asset Forfeiture Section
11
                                       Attorneys for Plaintiff
12                                     UNITED STATES OF AMERICA

13

14
15

16
17

18
19
20

21

22
23

24

25

26

27

28

                                           14
Case 2:21-cv-00788 Document 1 Filed 01/28/21 Page 15 of 15 Page ID #:15
